Case 1:19-cv-02172-CBA-ST Document 36-3 Filed 10/22/19 Page 1 of 3 PageID #: 240




             Exhibit B
 Case 1:19-cv-02172-CBA-ST Document 36-3 Filed 10/22/19 Page 2 of 3 PageID #: 241



 -;ilOD
PO BOX 19072                                                                            05/21/2018
GREEN BAY WI 54307 -9072
Voice: 866-420-7455 Fax : 920-406-6537




To                                    BRIANNA GALVEZ
Company                               HILL & MOIN
Fax Number                            12126686009
Voice Number                          212-668-6000



From                                  Customer Relations
Fax                                   920-406-6537
Voice                                 866-420-7 455
Subject                               prepaynotice
Order#                                57422517



Notes                                 Please see the following pre-payment notice




This fax and any files transmitted with it are confidential and may contain information which is
legally privileged or otherwise exempt from disclosure. They are intended solely for the use of
the individual or entity to whom this fax is addressed. If you are not one of the named
recipients or otherwise have reason to believe that you have received this fax in error, please
immediately notify the sender and return or shred these documents immediately. Any other
use, retention, dissemination, forwarding, printing, or copying of this email is strictly prohibited
 Case 1:19-cv-02172-CBA-ST Document 36-3 Filed 10/22/19 Page 3 of 3 PageID #: 242



                                            PrePay Notice
                                   FIRST NOTICE                             SECOND NOTICE

                                   Date Sent: 05/10/2018                    Date Sent: 05/2112018


    BRIANNA GALVEZ                                                              Patient:   ELACHKAR, HOUSSAM
    HILL & MOIN   Acct: 500999                                                    SSN:     "'-"-
    2 WALL ST STE 301                                                       Claim/File#:
                                                                                Order#:    57422517
    NEW YORK, NY 10005-2040                                                      Fax#:     212-668-6009

                                                                                                                        IMG
Records requested from: NYU LUTHERAN MEDICAL CENTER


Dear Requester:

IOD Incorporated has been retained by the medical facility listed above to provide release of information services. It is our
policy to require payment prior to delivering the requested information. Please note this is an estimated fee, the final
amount may differ.


Service dates requested         Specific Date(s) 1/19/18 TO 2/6/18
Items requested              Specific Items
 'r'ERT ITEMS"= Dictated notes, radiology reports, lab reports, special test results, etc.


!Description                                 llouantity           !!Unit Price                 !!Extension                      I
I' Note: Hard Copy Page Count: 807           11807                11$0 00                      11$000                           I
!Copy Charge $0. 75 Per Page, Pages 1+       11807                11$075                       11$605 25                        I
!shipping & Handling                         111                  11$0.00                      11$000                           I
Isales Tax                                   11                   11$0.00                      11$000                           I
!Pages as per Request:               IC            807        IIFee Quote as per Request:                    $ 605.25



The requested medical information will be provided after payment in full is received. Please make payment within 20 days
of the first notice to avoid cancellation of your request. If the patient authorization has expired by the time payment is
received, a new authorization will be required. Please note that it may take up to 15 business days from the date your
request is received for your request to be processed. If you have any questions regarding this notice, please contact
Customer Relations at 866-420-7455 • Fax 920-406-6537.

    • To make a payment on line via credit card, go to payportal.iodincorporated.com
    • To make a payment via credit card, you can also call Customer Relations at 866-420-7 455 Option 1.

To make a manual payment, please send this form and your check or money order made payable to IOD Incorporated to
the address shown below. PLEASE DO NOT SEND CASH!

                                         /OD Incorporated Tax/O No. XX-XXXXXXX
                                        PO Box 19072 Green Bay, WI 54307-9072
                                     Phone 866-420-7455 Option 1 • Fax 920-406-6537
